Cite as: 595 U. S. ____ (2022)                   1

                      SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
          JAMES DALE HOLCOMBE v. FLORIDA
  ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT
      COURT OF APPEAL OF FLORIDA, FIFTH DISTRICT
               No. 21–53.   Decided February 28, 2022

  The petition for a writ of certiorari is denied.
  JUSTICE SOTOMAYOR, dissenting from the denial of certi-
orari.
  An attorney jointly represented four codefendants in a
criminal case. As trial neared, two of the defendants ac-
cepted plea deals and agreed to testify against the other
two: James Dale Holcombe, the petitioner here, and his fa-
ther, Dale Chester Holcombe. 1 This created a conflict of in-
terest that even the prosecutor deemed nonwaivable. Nev-
ertheless, the trial court refused defense counsel’s offer to
withdraw from representing the cooperating codefendants
and neglected to conduct a detailed inquiry into the nature
and extent of the conflict. The case went to trial, and Hol-
combe’s attorney cross-examined his two cooperating cli-
ents, whose sentences depended on the quality of the testi-
mony they provided against Holcombe. Holcombe was
convicted, and the Florida Court of Appeal affirmed. Be-
cause this Court’s precedents require vacating Holcombe’s
conviction, I would summarily reverse.
                              I
  At the outset of his criminal prosecution, Holcombe, Dale,
and their two codefendants were represented by the same
counsel. During a pretrial conference, defense counsel ad-
vised the trial court that he would be representing all four
codefendants. He explained that he had advised each of the
——————
  1 For clarity, I refer to Dale Chester Holcombe by his given name and

to the petitioner by his surname.
2                  HOLCOMBE v. FLORIDA

                   SOTOMAYOR, J., dissenting

defendants to consult with an independent attorney about
the joint representation; that the defendants had done so;
and that they wished to waive any conflict and have their
counsel continue representing them. The trial judge dis-
cussed some of the risks of joint representation with the de-
fendants, expressing concern that they were in “dangerous
territory” and “on super thin ice.” App. to Brief in Opposi-
tion A–12. The attorney responded that “all these cases are
probably going to resolve within a certain margin of error
that we’re prepared to accept as a group,” and that he was
“not aware of any particular conflict based on our current
strategy.” Id., at A–16 to A–17. Counsel noted, however,
“that if there becomes a conflict I will have to withdraw.”
Id., at A–16. The court ultimately concluded that the ar-
rangement was not illegal or unethical because the defend-
ants had discussed it and signed a conflict waiver.
   As trial approached, however, the nature of the conflict
shifted. During another pretrial hearing, defense counsel
informed the trial court that two of Holcombe’s codefend-
ants had entered pleas. Soon thereafter, the prosecution
decided to call them as witnesses against Holcombe and
Dale at trial. All four of the codefendants were still repre-
sented by the same counsel.
   Before jury selection began, the prosecutor told the trial
court that, in her opinion, “[t]he circumstances [had]
changed” and that Holcombe’s two codefendants’ decisions
to accept plea deals created a “greater conflict that . . . is
not waiveable.” App. to Pet. for Cert. A–34 to A–35. The
prosecutor explained that, because the trial court had post-
poned the two codefendants’ sentencing until after they tes-
tified against Holcombe and Dale, the sentences they re-
ceived would depend on the quality of their testimony. See
id., at A–34 (“[I]t’s in their best interest to cooperate and
testify truthfully in order to benefit from the plea discus-
sions”). Yet in order to represent Holcombe and Dale at
trial, the defense attorney would be required to cross-
                    Cite as: 595 U. S. ____ (2022)         3

                      SOTOMAYOR, J., dissenting

examine those other two codefendants—his “current cli-
ents,” whose sentences would be determined based on how
“cooperative” they were with the State. Ibid. In other
words, the shared attorney’s divided loyalties might result
in a less-than-exhaustive cross-examination of the cooper-
ating witnesses, to Holcombe’s and Dale’s detriment. Upon
hearing the prosecutor’s explanation, defense counsel of-
fered to withdraw from representing the two codefendants
and have conflict counsel appointed instead. Defense coun-
sel proceeded to explain that he “d[id]n’t know that [with-
drawing would] cur[e]—,” at which point the trial judge in-
terrupted. App. to Brief in Opposition A–34.
  Despite being made aware of this patent conflict, the trial
judge did not question the remaining two defendants, en-
courage them to speak to an unconflicted attorney, or ad-
vise them that they had a right to separate representation.
Instead, the court simply rejected defense counsel’s offer to
withdraw, concluding that any conflict had been properly
waived earlier in the proceedings, before the two codefend-
ants accepted the plea deals and began cooperating with the
prosecution. The trial proceeded; Holcombe’s two codefend-
ants testified against him and Dale on behalf of the prose-
cution (and were cross-examined by their shared attorney);
and Holcombe was convicted and sentenced to 10 years in
prison. 2
  The Florida Court of Appeal affirmed. It concluded that
an attorney’s simultaneous representation of both a crimi-
nal defendant and two prosecution witnesses, and his cross-
examination of those witnesses, does not, without more,
create an actual conflict for the purpose of the Sixth Amend-
ment. Because Holcombe had not shown any adverse effect
on defense counsel’s performance, the court held that rever-
sal was unwarranted.

——————
 2 Dale was convicted as well. See Tr. 1147–1148.
4                  HOLCOMBE v. FLORIDA

                    SOTOMAYOR, J., dissenting

                               II
   Although a joint representation of codefendants “is not
per se violative of constitutional guarantees of effective as-
sistance of counsel,” this Court has recognized that a “[j]oint
representation of conflicting interests is suspect” because
“the advocate finds himself compelled to refrain” from vig-
orously defending his clients. Holloway v. Arkansas, 435
U. S. 475, 482, 489, 490 (1978) (emphasis deleted). Courts
therefore bear a responsibility to investigate if they “kno[w]
or reasonably should know that a particular conflict exists.”
Cuyler v. Sullivan, 446 U. S. 335, 347 (1980); accord, Hol-
loway, 435 U. S., at 483 (explaining that a trial court has
an “affirmative duty . . . to assure that criminal defendants
are not deprived of their right to the effective assistance of
counsel by joint representation of conflicting interests”).
When a trial court is made aware of an actual conflict before
trial and fails to inquire into the nature and scope of the
conflict, reversal of a defendant’s conviction is automatic.
See Mickens v. Taylor, 535 U. S. 162, 167–168 (2002); Hol-
loway, 435 U. S., at 488–490.
   In this case, the trial court properly discharged its obli-
gation at the outset of proceedings, but failed to fulfill its
renewed obligation after an actual conflict arose. At the
outset, the trial court was made aware of a “possible” or “po-
tential” conflict—that is, one that had not fully materialized
because the codefendants’ interests could diverge but had
not yet done so. See Wheat v. United States, 486 U. S. 153,
163 (1988) (noting that a “potential” conflict “may or may
not burgeon into an actual conflict as the trial progresses”);
Sullivan, 446 U. S., at 348 (“[A] possible conflict inheres in
almost every instance of multiple representation . . . ”). The
trial court appropriately responded by inquiring into the
codefendants’ consent to the joint representation, express-
ing well-founded concern that they were in “dangerous ter-
ritory,” and approving the joint representation based on the
codefendants’ waivers and counsel’s representation that
                   Cite as: 595 U. S. ____ (2022)              5

                    SOTOMAYOR, J., dissenting

any conflict remained hypothetical. App. to Brief in Oppo-
sition A–12.
   Once notified that the codefendants’ interests had parted
ways, however, the trial court was obligated to inquire fur-
ther. That divergence of interests sharpened the potential
conflict into an “actual” conflict—that is, one in which “the
defendants’ interests . . . diverge with respect to a material
factual or legal issue or to a course of action.” Sullivan, 446
U. S., at 356, n. 3 (Marshall, J., concurring in part and dis-
senting in part). Such a conflict actually “affect[s] counsel’s
performance,” unlike “the mere theoretical division of loy-
alties” presented by a possible conflict. Mickens, 535 U. S.,
at 171 (emphasis deleted).
   Here, the prosecutor unequivocally identified an actual
conflict, different in kind from the potential conflict the trial
court had previously considered, by explaining that Hol-
combe’s codefendants’ decisions to testify against him cre-
ated an unwaivable conflict. Her concerns were well
founded. The codefendants’ pleas put defense counsel in an
impossible dilemma: If the attorney successfully under-
mined the codefendants’ testimony, he would aid Hol-
combe’s defense, but potentially jeopardize the codefend-
ants’ ability to obtain lenient sentences. Holding back
against the codefendants, on the other hand, would improve
their chances at sentencing, but allow the State’s key wit-
nesses to provide damning evidence against Holcombe.
Once notified of this conflict, the trial court had an obliga-
tion to inquire further into its nature and extent. At mini-
mum, given that the potential conflict had matured into an
actual conflict, the court should have taken the precaution
of advising the defendants to confer again with unconflicted
counsel regarding the propriety of the representation and
should have directly explained the serious dangers of con-
tinuing with an actually conflicted attorney. Because it did
not, reversal of Holcombe’s conviction on appeal should
have been automatic. See Sullivan, 446 U. S., at 350; see
6                  HOLCOMBE v. FLORIDA

                    SOTOMAYOR, J., dissenting

also Holloway, 435 U. S., at 488.
   The Florida Court of Appeal erred by concluding that Hol-
combe bore the additional burden of proving an adverse ef-
fect on his representation. The court relied on Mickens, but
that case declined to apply Holloway’s “automatic reversal
rule,” Mickens, 535 U. S., at 168, for two reasons not pre-
sent here. First, the Court in Mickens distinguished Hol-
loway on the ground that defense counsel failed to object to
“his inability simultaneously to represent multiple defend-
ants” before the trial court. Mickens, 535 U. S., at 173. Sec-
ond, Mickens concerned only a potential conflict of interest
resulting from successive representations, rather than the
type of joint (concurrent) representation addressed in Hol-
loway or the actual conflict identified here. See Mickens,
535 U. S., at 175 (distinguishing “the high probability of
prejudice arising from multiple concurrent representation”
from other attorney conflicts, including “prior representa-
tion”).
   Unlike Mickens, this case concerns an actual conflict cre-
ated by a simultaneous joint representation that was timely
brought to the trial court’s attention. That it happened to
be the prosecutor who first raised the conflict does not affect
whether Holloway’s automatic reversal rule applies. This
Court’s precedents hold that the duty to inquire is a duty of
the trial court—not of any particular party. Sullivan, 446
U. S., at 347; Mickens, 535 U. S., at 168–169; Holloway, 435
U. S., at 483. Consistent with this principle, the key ques-
tion is whether the trial court was alerted to the conflict,
not by whom. See, e.g., Wood v. Georgia, 450 U. S. 261,
272–273 (1981) (“Any doubt as to whether the court should
have been aware of the [conflict] is dispelled by the fact that
the State raised the conflict . . . explicitly and requested
that the court look into it”); see also Mickens, 535 U. S., at
168 (where “[n]either counsel nor anyone else objected to
the multiple representation,” Holloway’s rule did not ap-
ply); Sullivan, 446 U. S., at 347 (where “[n]o participant in
                  Cite as: 595 U. S. ____ (2022)             7

                    SOTOMAYOR, J., dissenting

[the defendant’s] trial ever objected to the multiple repre-
sentation,” the Sixth Amendment did not obligate the trial
court to inquire). A contrary rule would offer less protection
to those defendants whose counsel is so severely conflicted
that even the prosecution is compelled to voice its concern.
   Decades ago, this Court explained that “[t]he mere phys-
ical presence of an attorney does not fulfill the Sixth
Amendment guarantee when the advocate’s conflicting ob-
ligations have effectively sealed his lips on crucial matters.”
Holloway, 435 U. S., at 490. The proceedings below failed
to protect that core constitutional guarantee. For these rea-
sons, I would summarily reverse the judgment of the Flor-
ida Court of Appeal.